120 F.3d 276
Karen Adler, Next Friend of Minor, Leslie Alder, LauraJaffa, Robin Zion, Robin Rand, Next Friend ofMinor, Doug Randv.Duval County School Board, Larry Zenke, Superintendent ofDuval County Public School District, Don Beckley, MemberDuval County School Board, Stan Jordan, Member of DuvalCounty School Board, Nancy Corwin, Member of Duval CountySchool Board, Student Coalition for Free Speech, AmericanJewish Congress, Sharon Green, Parent and Next Friend of Jennifer
NO. 94-2638
United States Court of Appeals,Eleventh Circuit.
July 11, 1997
M.D.Fla., 112 F.3d 1475

1
DENIALS OF REHEARING EN BANC.